DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colligan (US4988241) in view of Martin (US5647699).
Regarding claim 1, Colligan teaches a chamfer tool (20) comprising: a tool holder (See modified Fig. 6), which extends along a central axis and comprises a plurality of slot-shaped cutting insert receptacles (26) that are arranged distributed around a circumference of the tool holder (See modified Fig. 6 and Fig. 7 depicting the central axis and slot-shaped cutting insert receptacles arranged around the circumference of the tool holder and paragraph 6 under Best Modes For Carrying Out the Invention), wherein each of the plurality of cutting insert receptacles (26) comprises two opposing lateral abutment surfaces and a base abutment surface arranged between the two lateral abutment surfaces and extending transversely thereto (See modified Fig. 5 depicting the two opposing lateral abutment surfaces and the base abutment surface), the base abutment surface of each of the plurality of cutting insert receptacles (26) forming a base of the respective cutting insert receptacle (See modified Fig. 5); a plurality of cutting inserts, wherein each of the plurality of cutting inserts is soldered or welded to one of the plurality of cutting insert receptacles (26) (See Fig. 5 and paragraph 7 under Best Modes For Carrying Out the Invention), respectively, wherein each of the plurality of cutting inserts comprises two opposing lateral surfaces, which abut against or are soldered or welded to the two lateral abutment surfaces of the respective one of the plurality of cutting insert receptacles (26) in which the respective cutting insert is fixed (See modified Fig. 5 depicting the lateral surfaces), and a lower surface arranged between the two lateral surfaces and extending transversely thereto (See modified Fig. 5 depicting the lower surface), wherein the lower surface of each of the plurality of cutting inserts abuts against or is soldered or welded to the base abutment surface of the respective one of the plurality of cutting insert receptacles (26) in which the respective cutting insert is fixed (See modified Fig. 5 depicting the lower surface abutting or soldered or welded to the base abutment surface), wherein each of the plurality of cutting inserts projects out of the respective one of the plurality of cutting insert receptacles transversely to the axial direction (See modified Fig. 5 depicting the main cutting edge), However, Colligan fails to specifically teach wherein each of the plurality of cutting inserts projects out of the respective one of the plurality of cutting insert receptacles both in an axial direction wherein in the axial direction each of the plurality of cutting inserts projects beyond a front end of the tool holder, , and wherein each of the plurality of cutting inserts comprises a main cutting edge which is oriented at a first acute angle to the central axis of the tool holder and a first secondary cutting edge oriented transversely to the main cutting edge of the respective cutting insert and being shorter than the main cutting edge of the respective cutting insert. 

    PNG
    media_image1.png
    823
    662
    media_image1.png
    Greyscale

Modified Fig. 5 of Colligan (US4988241)

    PNG
    media_image2.png
    732
    694
    media_image2.png
    Greyscale

Modified Fig. 6 of Colligan (US4988241)
Martin teaches wherein each of the plurality of cutting inserts (11) projects out of the respective one of the plurality of cutting insert receptacles in an axial direction (See modified Fig. 3 depicting the insert 11 projecting out of the cutting insert receptacles in an axial direction), wherein, in the axial direction, each of the plurality of cutting inserts (11) projects beyond a front end of the tool holder (12) (See modified Fig. 3 depicting the insert projecting beyond a front end of the tool holder), , and wherein each of the plurality of cutting inserts comprises a main cutting edge (18) which is oriented at a first acute angle to the central axis of the tool holder and a first secondary cutting edge oriented transversely to the main cutting edge of the respective cutting insert and being shorter than the main cutting edge of the respective cutting insert (See modified Fig. 3 depicting the main cutting edge 18 at an acute angle and  the first secondary cutting edge oriented transversely to the main cutting edge 18 and shorter than the main cutting edge 18).


    PNG
    media_image3.png
    530
    963
    media_image3.png
    Greyscale

Modified Fig. 3 of Martin (US5647699)
It would have been obvious to one of ordinary skill in the end before the effective filing date of the claimed invention to have modified the inserts of Colligan to provide an insert that projects axially beyond the receptacle and tool holder end, and a main cutting edge at an acute angle and a first secondary edge shorter than the main edge, as taught by Martin. Doing so would match the cutting profile of the tool to the needs of the tool user.
Regarding claim 2, Colligan as modified teaches the chamfer tool according to claim 1, wherein the two opposing lateral surfaces of each of the plurality of cutting inserts are soldered to the two lateral abutment surfaces of the respective one of the plurality of cutting insert receptacles in which the respective cutting insert is fixed, and wherein the lower surface of each of the plurality of cutting inserts is soldered to the base abutment surface of the respective one of the plurality of cutting insert receptacles in which the respective cutting insert is fixed (See modified Fig. 5 depicting the lateral surfaces, lower surface, abutment surfaces, and base abutment surface, and see paragraph 7 under Best Modes for Carrying Out the Invention describing the soldering).
Regarding claim 3, Colligan as modified teaches the chamfer tool according to claim 1, wherein the two lateral abutment surfaces of each of the plurality of cutting insert receptacles are oriented parallel to each other, respectively (See modified Fig. 7 depicting the two lateral abutment surfaces are oriented parallel to each other).
Regarding claim 4, Colligan as modified teaches the chamfer tool according to claim 1, wherein a distance between the two lateral abutment surfaces of each of the plurality of cutting insert receptacles is greater than a distance between the two lateral surfaces of each of the plurality of cutting inserts (See modified Fig. 5 depicting the cutting inserts in the receptacles, and the distance between the two lateral surfaces must be smaller than the distance between the abutment surfaces in order to secure the insert in the receptacles).
Regarding claim 5, Colligan as modified teaches the chamfer tool according to claim 1, wherein the two lateral abutment surfaces of each of the plurality of cutting insert receptacles are oriented parallel to a radial direction or at a second angle smaller than 5° to the radial direction, wherein the radial direction is orthogonal to the central axis of the tool holder (See modified Fig. 7 depicting the lateral abutment surfaces oriented parallel to a radial direction).
Regarding claim 6, Colligan as modified teaches the chamfer tool according to claim 1, wherein the two lateral abutment surfaces of each of the plurality of cutting insert receptacles are oriented parallel to the central axis of the tool holder or at a third angle (A) smaller than 5° to the central axis of the tool holder (See Fig. 11 depicting the third angle A and paragraph 5 under Best Modes for Carrying Out the Invention).
Regarding claim 10, Colligan as modified teaches the chamfer tool according to claim 1, wherein each of the first secondary cutting edges are oriented parallel to the central axis of the tool holder or at a fourth angle less than 5° to the central axis of the tool holder. From the modification in claim 1 in view of Martin, Martin provides a first secondary cutting edge that is oriented parallel to the central axis (See modified Fig. 3 of Martin depicting the first secondary cutting edge that is parallel to the central axis)
 Regarding claim 11, Colligan as modified teaches the chamfer tool according to claim 1. However, Colligan as modified fails to specifically teach wherein each of the plurality of cutting inserts comprises a second secondary cutting edge that is oriented at a fifth angle of 85°-90 to the central axis of the tool holder. 
Martin teaches wherein each of the plurality of cutting inserts comprises a second secondary cutting edge that is oriented at a fifth angle of 85°-90 to the central axis of the tool holder (See modified Fig. 3 depicting the second secondary edge at a fifth angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert of Colligan to provide a second secondary cutting edge, as taught by Martin. Doing so would provide further means to completing machining operations.
Regarding claim 12, Colligan as modified teaches the chamfer tool according to claim 1, wherein each of first secondary cutting edges are oriented parallel to the central axis of the tool holder or at fourth angle less than 5° to the central axis of the tool holder (From the modification in claim 1 in view of Martin, Martin provides a first secondary cutting edge oriented parallel to the central axis, See modified Fig. 3 of Martin), wherein each of the plurality of cutting inserts comprises , wherein the first secondary cutting edge of each of the plurality of cutting inserts is spaced from the central axis of the tool holder a greater distance than the main cutting edge of the respective cutting insert (From the modification in claim 1 in view of Martin, Martin provides a first secondary cutting edge further from the central axis than the main cutting edge, See modified Fig. 3 of Martin). However, Colligan as modified fails to specifically teach a second secondary cutting edge that is oriented at a fifth angle of 85°-90 to the central axis of the tool 
Martin teaches wherein each of the plurality of cutting inserts comprises a second secondary cutting edge that is oriented at a fifth angle of 85°-90 to the central axis of the tool holder (See modified Fig. 3 depicting the second secondary edge at a fifth angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert of Colligan to provide a second secondary cutting edge, as taught by Martin. Doing so would provide further means to completing machining operations.
Therefore, from the modification, Colligan as modified teaches wherein the main cutting edge of each of the plurality of cutting inserts is spaced from the central axis of the tool holder a greater distance than the second secondary cutting edge of the respective cutting insert (See modified Fig. 3 of Martin).
Regarding claim 13, Colligan as modified teaches the chamfer tool according to claim 12, wherein a first end of each of the plurality of main cutting edges is connected to a respective one of the plurality of first secondary cutting edges via a first radius (From the modification in claim 1 in view of Martin, Martin provides the main cutting edge connected to the first second cutting edge, See modified Fig. 3 depicting the first radius), and wherein a second end of each of the plurality of main cutting edges is connected to a respective one of the plurality of second secondary cutting edge via a second radius (From the modification of claim 1 in view of Martin, Martin provides the main cutting edge is connected to the second secondary cutting edge, See modified Fig. 3 depicting the second radius).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colligan (US4988241) in view of Martin (US5647699). as applied to claim 1 above, and further in view of Packer (US5685671) and McClymont (US9981617).
Regarding claim 14, Colligan as modified teaches the chamfer tool according to claim 1. However, Colligan as modified fails to specifically teach wherein the tool holder is made of cemented carbide, and wherein the plurality of cutting inserts are made of CVD thick-film diamond. 
Packer teaches wherein the tool holder (12) is made of cemented carbide (See Fig. 1 and paragraph 2 describing the tool holder 12 is made of cemented carbide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colligan as modified’s tool body to be made of cemented carbide, as taught by Packer. Doing so would provide a hard and tough material to make the tool holder out of (See paragraph 2)
McClymont teaches wherein the plurality of cutting inserts (2) are made of CVD thick film diamond (See Fig. 1-2 and paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colligan as modified’s cutting inserts to be made of CVD thick film diamond, as taught by McClymont. Doing so would provide a tool capable of very high quality machined surface finishing (See paragraph 36)

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colligan (US4988241) in view of Martin (US5647699).	
Regarding claim 7, Colligan teaches a chamfer tool (20) comprising: a tool holder, which extends along a central axis and comprises a plurality of slot-shaped cutting insert receptacles that are arranged distributed around a circumference of the tool holder (See modified Fig. 6 and Fig. 7 depicting the central axis and slot-shaped cutting insert receptacles arranged around the circumference of the tool holder and paragraph 6 under Best Modes For Carrying Out the Invention), wherein each of the plurality of cutting insert receptacles comprises two opposing lateral abutment surfaces and a base abutment surface arranged between the two lateral abutment surfaces and extending transversely thereto (See modified Fig. 5 depicting the lateral abutment surfaces and the base abutment surface), the base abutment surface of each of the plurality of cutting insert receptacles forming a base of the respective cutting insert receptacle (See modified Fig. 5), a plurality of cutting inserts, wherein each of the plurality of cutting inserts is soldered or welded to one of the plurality of cutting insert receptacles (See Fig. 5 and paragraph 7 under Best Modes For Carrying Out the Invention), respectively, wherein each of the plurality of cutting inserts comprises two opposing lateral surfaces (See modified Fig. 5 depicting the two lateral surfaces), which abut against or are soldered or welded to the two lateral abutment surfaces of the respective one of the plurality of cutting insert receptacles in which the respective cutting insert is fixed (See modified Fig. 5 depicting the lateral surfaces and lateral abutment surfaces), and a lower surface arranged between the two lateral surfaces and extending transversely thereto (See modified Fig. 5 depicting the lower surface), wherein the lower surface of each of the plurality of cutting inserts abuts against or is soldered or welded to the base abutment surface of the respective one of the plurality of cutting insert receptacles in which the respective cutting insert is fixed (See modified Fig. 5 depicting the lower surface and base abutment surface), wherein each of the plurality of cutting inserts projects out of the respective one of the plurality of cutting insert receptacles transversely to the axial direction (See modified Fig. 6 depicting the insert projecting transversely out of the receptacle). However, Colligan fails to specifically teach wherein each of the plurality of cutting inserts comprises a main cutting edge which is oriented at a first acute angle to the central axis of the tool holder, wherein the tool holder comprises, in an area of the front end, a conical segment surface which is interrupted by the plurality of slot-shaped cutting insert receptacles wherein each of the plurality of cutting inserts projects out of the respective one of the plurality of cutting insert receptacles both in an axial direction, which is parallel to the central axis of the tool holder, wherein each of the plurality of cutting inserts projects beyond a front end of the tool holder.
Martin teaches wherein each of the plurality of cutting inserts (11) projects out of the respective one of the plurality of cutting insert receptacles in an axial direction (See modified Fig. 3 depicting the insert 11 projecting out of the cutting insert receptacles in an axial direction), wherein, in the axial direction, each of the plurality of cutting inserts (11) projects beyond a front end of the tool holder (12) (See modified Fig. 3 depicting the insert projecting beyond a front end of the tool holder), wherein the tool holder comprises, in an area of the front end, a conical segment surface (12) which is interrupted by the plurality of slot-shaped cutting insert receptacles (See Fig. 3 depicting the conical front end area), and wherein each of the plurality of cutting inserts comprises a main cutting edge (18) which is oriented at a first acute angle to the central axis of the tool holder (See modified Fig. 3 depicting the main cutting edge 18 at an acute angle).
It would have been obvious to one of ordinary skill in the end before the effective filing date of the claimed invention to have modified the inserts of Colligan to provide an insert that projects axially beyond the receptacle and tool holder end, and a main cutting edge at an acute angle a conical segment in an area of the front end of the tool holder, as taught by Martin. Doing so would match the cutting profile of the tool to the needs of the tool user.
Regarding claim 8, Colligan as modified teaches the chamfer tool according to claim 7, wherein a half opening angle of the conical segment surface is equal to the first acute angle. From the modification in claim 7 in view of Martin, martin provides the main cutting edge and the conical segment surface at an equal angle, See modified Fig. 3 of Martin)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colligan (US4988241) in view of Martin (US5647699).
Regarding claim 7, Colligan teaches a chamfer tool (20) comprising: a tool holder, which extends along a central axis and comprises a plurality of slot-shaped cutting insert receptacles that are arranged distributed around a circumference of the tool holder (See modified Fig. 6 and Fig. 7 depicting the central axis and slot-shaped cutting insert receptacles arranged around the circumference of the tool holder and paragraph 6 under Best Modes For Carrying Out the Invention), wherein each of the plurality of cutting insert receptacles comprises two opposing lateral abutment surfaces and a base abutment surface arranged between the two lateral abutment surfaces and extending transversely thereto (See modified Fig. 5 depicting the lateral abutment surfaces and the base abutment surface), the base abutment surface of each of the plurality of cutting insert receptacles forming a base of the respective cutting insert receptacle (See modified Fig. 5), a plurality of cutting inserts, wherein each of the plurality of cutting inserts is soldered or welded to one of the plurality of cutting insert receptacles (See Fig. 5 and paragraph 7 under Best Modes For Carrying Out the Invention), respectively, wherein each of the plurality of cutting inserts comprises two opposing lateral surfaces (See modified Fig. 5 depicting the two lateral surfaces), which abut against or are soldered or welded to the two lateral abutment surfaces of the respective one of the plurality of cutting insert receptacles in which the respective cutting insert is fixed (See modified Fig. 5 depicting the lateral surfaces and lateral abutment surfaces), and a lower surface arranged between the two lateral surfaces and extending transversely thereto (See modified Fig. 5 depicting the lower surface), wherein the lower surface of each of the plurality of cutting inserts abuts against or is soldered or welded to the base abutment surface of the respective one of the plurality of cutting insert receptacles in which the respective cutting insert is fixed (See modified Fig. 5 depicting the lower surface and base abutment surface), wherein each of the plurality of cutting inserts projects out of the respective one of the plurality of cutting insert receptacles transversely to the axial direction (See modified Fig. 6 depicting the insert projecting transversely out of the receptacle). However, Colligan fails to specifically teach wherein each of the plurality of cutting inserts comprises a main cutting edge which is oriented at a first acute angle to the central axis of the tool holder, wherein each of the plurality of cutting inserts projects out of the respective one of the plurality of cutting insert receptacles both in an axial direction, which is parallel to the central axis of the tool holder, wherein the first acute angle has a size of 30-60° .
Martin teaches wherein each of the plurality of cutting inserts comprises a main cutting edge (18) which is oriented at a first acute angle to the central axis of the tool holder (See modified Fig. 3 depicting the main cutting edge 18 at an acute angle), and wherein each of the plurality of cutting inserts (11) projects out of the respective one of the plurality of cutting insert receptacles in an axial direction (See modified Fig. 3 depicting the insert 11 projecting out of the cutting insert receptacles in an axial direction), wherein the first acute angle has a size of 30-60° (See modified Fig. 3 depicting the main cutting edge 18 having an angle which at one point is within the claimed range)
It would have been obvious to one of ordinary skill in the end before the effective filing date of the claimed invention to have modified the inserts of Colligan to provide an insert that projects axially beyond the receptacle and a main cutting edge at an acute, as taught by Martin. Doing so would match the cutting profile of the tool to the needs of the tool user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            
/BOYER D ASHLEY/            Supervisory Patent Examiner, Art Unit 3722